William B. Brown, J.,
dissenting. The majority is correct in stating that “[t]he three requirements which must exist to support the issuance of a writ of prohibition are: (1) the court or officer against whom it is sought must be about to exercise judicial or quasi-judicial power, (2) the exercise of such power must be clearly unauthorized by law, and (3) it must appear that the refusal of the writ would result in injury for *105which there is no adequate remedy in the ordinary course of law.”
I disagree with the majority’s application of these requirements because appellant’s exposure to prosecution unauthorized by law (because of the grant of immunity) is an injury for which direct appeal is necessarily an inadequate remedy. In order to prosecute appellant, the state, in a prior extraordinary proceeding, should be required to demonstrate that the immunity is void. This sequence of proceedings would not be unfair to the state since the ensuing prosecution would be lawful if and only if the immunity were void.